813 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PARKER TREE FARMS, INC., J.D. Parker, Chief, Exec. Officer;Josephus D. Parker and Helen H. Parker;  J.D.Parker & Sons, Inc., J.D. Parker, ChiefExec. Officer, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 85-1404.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1986.Decided Sept. 12, 1986.

J.D.  Parker, Appellant pro se.
Fred T. Goldberg, Jr., Internal Revenue Service;  Glenn L. Archer, Jr.,, Assistant Attorney General, for appellee.
Before RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the tax court's decisions of January 15, 1985 discloses that this appeal from that court's determination that petitioners owe additional taxes for the years 1968, 1969, and 1970 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the tax court.  Parker Tree Farms, Inc. v. Commissioner, Tax Ct. Nos. 5431-76, 5432-76, 5433-76 (Jan. 15, 1985).

AFFIRMED